639 F.2d 492
In the Matter of Arthur P. TRANAKOS, Esq., Respondent.
No. 79-1754.
United States Court of Appeals,Ninth Circuit.
Jan. 9, 1981.

Arthur P. Tranakos, Atlanta, Ga., pro se.
Deborah A. Bail, Asst. U. S. Atty., Boise, Idaho, for respondent.
Before CHOY, FERGUSON, REINHARDT, Circuit Judges.


1
Upon due consideration, Arthur P. Tranakos, Esq. is hereby suspended indefinitely from practice before this court.


2
After a reasonable length of time has expired, if Mr. Tranakos can demonstrate to this court that he is knowledgeable regarding the Federal Rules of Appellate Procedure and the rules of this court, and that he will abide by the orders of this court promptly and diligently, this court will consider lifting the suspension; Provided, That, as to the five (5) cases pending in this court in which he is counsel for the appellants, he may present oral argument and participate in auxiliary matters, such as motions for rehearing, so that his clients in those cases may not be prejudiced.


3
Further, Mr. Tranakos is assessed as a sanction the sum of five hundred dollars, ($500.00), payable within thirty (30) days from the date hereof to the Clerk of this Court, and he shall not seek reimbursement of that sum from his client herein.